Title: March 8th.
From: Adams, John
To: 


       A Clowdy morning. I am now reading my lord Orrerys letters to his son Concerning Dr. Swift and his writings, which for softness and delicacy of style, accuracy and serenity of sentiment, are absolutely inimitable. Reading also the last volume of Monsieur Rollin’s Belles Lettres which are worth their weight in gold.—for his excellent reflections on every remarkable event that occurs in history he informs his readers of the true source  of every action and instructs them in the method of forming themselves upon the models of virtue to be met with in History.
      